                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                                      Case No. 14-cr-40064-JPG

 GEORGE A. MAYO,

                 Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on defendant George A. Mayo’s motion for free

copies of certain documents in his case (Doc. 86). He seeks the transcripts of his March 18,

2015, change of plea hearing and his July 1, 2015, sentencing hearing, neither of which has been

prepared, as well as his stipulation of facts (Doc. 60). He claims to need these documents to

prosecute his petition under 28 U.S.C. § 2241 in Mayo v. True, No. 19-cv-1397-NJR, in which

he challenges the calculation of his sentence by the Bureau of Prisons.

       Defendants have no constitutional right to a complimentary copy of any document in

their court files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993).

Before providing copies free of charge, a district court may require the requestor to show: (1)

that he has exhausted all other means of access to his files (i.e., through his trial and appellate

counsel), (2) that he is financially unable to secure access to the documents (i.e., through a

showing similar to that required in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the

prisoner’s trust account for the previous six-month period prior to filing), and (3) that the

documents requested are necessary for some specific non-frivolous court action. See United

States v. Wilkinson, 618 F.2d 1215, 1218-19 (7th Cir. 1980); Rush v. United States, 559 F.2d

455, 459 (7th Cir. 1977); Groce, 838 F. Supp. at 413-14. These minimal requirements do not
impose any substantial burden to financially unable prisoners who desire their records be sent to

them at government expense. See United States v. MacCollom, 426 U.S. 317 (1976) (court’s

decision not to grant indigent federal prisoner unconditional right to obtain trial transcript for

§ 2255 proceeding does not violate due process or equal protection); Lampley v. McBride, 207 F.

App’x 649, 651 (7th Cir. 2006) (court not required to provide transcript at public expense if

proceeding is frivolous).

       The transcripts Mayo seeks have not been prepared, so there is no other means for him to

access those documents. He has also provided acceptable evidence of his indigency and, indeed,

has been allowed to proceed in forma pauperis in his § 2241 proceeding. Finally, the Court has

reviewed his § 2241 petition and finds that the transcripts are reasonably necessary to support

that petition and that there is no indication at the moment that the petition is frivolous.

Accordingly, the Court GRANTS the motion (Doc. 86) and DIRECTS the court reporter to

prepare and send Mayo the transcripts of his March 18, 2015, change of plea hearing (minutes at

Doc. 57) and his July 1, 2015, sentencing hearing (minutes at Doc. 65). Pursuant to 28 U.S.C.

§ 753(f), the cost of the transcripts requested by the plaintiff shall be paid by the United States.

       As for Mayo’s request for the stipulation of facts, the document is already in the Court

file and arguably necessary to Mayo’s § 2241 petition. The Court therefore DIRECTS the Clerk

of Court to send Mayo a copy of his stipulation of facts (Doc. 60) free of charge.

IT IS SO ORDERED.
DATED: February 11, 2020


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                  2
